


Exhibit 10.2










INTERMEC DEFERRED COMPENSATION PLAN


ACTION AND FOURTH AMENDMENT


The undersigned authorized officers of Intermec, Inc. take the following action
and make the following amendment to the Intermec Deferred Compensation Plan, As
Amended and Restated as of January 1, 2008 (“Plan”), effective immediately:


The Plan is frozen to participation by new employees and no new deferral
elections may be made by current eligible employees for an effective date of
January 1, 2014 or later. The plan will not conduct future enrollment windows
unless and until a further amendment is adopted to permit such participation and
new elections.


In all other respects, the terms of the Plan shall remain in full force and
effect.


The foregoing actions are hereby taken on this 10th day of May, 2013.
        
Intermec, Inc.






By /s/ Jeanne Lyon_____________
      Jeanne Lyon
      Vice President, Human Resources






By /s/ Robert Driessnack ________
Robert Driessnack
Chief Financial Officer





